                      Case 19-40186           Doc      Filed 04/12/19            Entered 04/12/19 15:52:51               Desc Main
                                                           Document              Page 1 of 4
Fill in this information to identify the case:

Debtor 1       Terrence John Paulson

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the                             District of     Minnesota
                                                                                   (State)

Case number           19-40186


Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                               12/16
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you
assert are recoverable against the debtor or against the debtor's principal residence.
File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

                             THE BANK OF NEW YORK MELLON FKA THE
                             BANK OF NEW YORK, AS TRUSTEE FOR THE
                             CERTIFICATEHOLDERS CWALT, INC.,
                             ALTERNATIVE LOAN TRUST 2006-6CB,
                             MORTGAGE PASS-THROUGH CERTIFICATES,
Name of Creditor:            SERIES 2006-6CB                                         Court claim No. (if known):   7

Last 4 digits of any number you
use to identify the debtor’s account:       8318

Does this notice supplement a prior notice of postpetition fees,
expenses, and charges?
☒    No

☐    Yes. Date of the last notice:

Part 1:     Itemize Postpetition Fees, Expenses, and Charges
Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any
escrow account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously
approved an amount, indicate that approval in parentheses after the date the amount was incurred.
Description                                                             Dates Incurred                                           Amount
 1.Late Charges                                                                                                        (1)   $

 2.Non-sufficient funds (NSF) fees                                                                                     (2)   $

 3.Attorney Fees                                                                                                       (3)   $

 4.Filing fees and court costs                                                                                         (4)   $

 5.Bankruptcy/Proof of claim fees                                       03/28/2019                                     (5)   $   400.00

 6.Appraisal/Broker’s price opinion fees                                                                               (6)   $

 7.Property inspection fees                                             03/22/2019                                     (7)   $   11.00

 8.Tax advances (non-escrow)                                                                                           (8)   $

 9.Insurance advances (non-escrow)                                                                                     (9)   $

10.Property preservation expenses. Specify:                                                                            (10) $

11.Other. Specify:          Plan Review                                 03/13/2019                                     (11) $    250.00

12.Other. Specify:          Preparation of 410A Form                    03/28/2019                                     (12) $    250.00

13.Other. Specify:                                                                                                     (13) $

14.Other. Specify:                                                                                                     (14) $

The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.
Official Form 410S2                      Notice of Postpetition Mortgage Fees, Expenses, and Charges                                 page 1
                Case 19-40186                Doc      Filed 04/12/19             Entered 04/12/19 15:52:51               Desc Main
                                                          Document               Page 2 of 4
Debtor 1         Terrence John Paulson                                                 Case Number (if known)    19-40186
                 First Name            Middle Name       Last Name




Part 4:
                 Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone
number.

Check the appropriate box.
     ☐ I am the creditor.
     ☒ I am the creditor’s authorized agent.
I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.
 X         /s/ Wendy Locke                                                                      Date    April 10, 2019
           Signature


Print:            Wendy Locke                                                                  Title:   Agent for Creditor
                  First Name            Middle Name       Last Name

Company:          Aldridge Pite, LLP

Address:          4375 Jutland Dr. Suite 200; P.O. Box 17933
                  Number                Street

                  San Diego             CA                            92177-0933
                  City                  State                         Zip Code

Contact phone     (858)-750-7600                                                               Email    wlocke@aldridgepite.com




Official Form 410S2                Notice of Postpetition Mortgage Fees, Expenses, and Charges                                    page 2
Case 19-40186       Doc  Filed 04/12/19         Entered 04/12/19 15:52:51         Desc Main
                             Document           Page 3 of 4
   ALDRIDGE PITE, LLP
   4375 Jutland Drive, Suite 200
   P.O. Box 17933
   San Diego, CA 92177-0933
   Telephone: (858) 750-7600
   Facsimile: (619) 590-1385




                              UNITED STATES BANKRUPTCY COURT

                     DISTRICT OF MINNESOTA - MINNEAPOLIS DIVISION

    In re                                                Case No. 19-40186

    TERRENCE JOHN PAULSON,                               Chapter 13

                     Debtor(s).                          PROOF OF SERVICE



                   I, Melissa Gonzalez, declare that:

                   I am employed by Aldridge Pite, LLP. My business address is: Fifteen Piedmont

   Center, 3575 Piedmont Road, N.E., Suite 500, Atlanta, GA 30305. I am over the age of eighteen

   years and not a party to this cause.

                   On April 12, 2019, I served the NOTICE OF POST-PETITION MORTGAGE FEES

   EXPENSES AND CHARGES in said cause by electronic means through the court’s CM/ECF

   system or by placing true and correct copies thereof enclosed in a sealed envelope with postage

   thereon fully prepaid in the United States Mail at San Diego, California, addressed as follows: SEE

   ATTACHED SERVICE LIST.

            I declare under penalty of perjury that the foregoing is true and correct.

   Dated: April 12, 2019                                   /s/ Melissa Gonzalez
                                                           MELISSA GONZALEZ
   Case 19-40186        Doc   Filed 04/12/19 Entered 04/12/19 15:52:51   Desc Main
                                  Document   Page 4 of 4
                                      SERVICE LIST

DEBTOR(S)
(VIA U.S. MAIL)

Terrence John Paulson
17341 321st Ave NW
Princeton, MN 55371

DEBTOR(S) ATTORNEY
(VIA ELECTRONIC NOTICE)

William T. Anderson
Law Office of William T. Anderson
P.O. Box 1179
Chanhassen, MN 55317
will.anderson@wtalaw.com

CHAPTER 13 TRUSTEE
(VIA ELECTRONIC NOTICE)

Kyle Carlson
PO Box 519
Barnesville, MN 56514
info@carlsonch13mn.com

UNITED STATES TRUSTEE
(VIA ELECTRONIC NOTICE)

Department of Justice
District of Minnesota - Minneapolis Division
1015 US Courthouse
300 S 4th St
Minneapolis, MN 55415
ustpregion12.mn.ecf@usdoj.gov
